EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Specification
The amendments to the specification filed March 28th 2022 have been accepted. 


In The Claims
Claim 1, line 5, “variables”, wherein has been changed to -- variables, wherein --. 

Reasons For The Above Changes
The above changes have been made to eliminate grammatical errors. 

REASONS FOR ALLOWANCE
Claims 1 - 20 are allowed. 
Claims 1 - 20 are allowable over prior art of record because the art does of record does not disclose or suggest obvious wherein the mixed causality objective function includes a causality objective function for continuous observed variables and a causality objective function for discrete observed variables, wherein the fitting inconsistency is adjusted based on weighted factors of the observed variables, a 10 weighted factor of an observed variable represents a lower limit of a minimum cost required for fitting an object variable using other observed variables than the observed variable, and weighted factors for the discrete observed variables are different from weighted factors for the continuous observed variables; and optimally solving a mixed causality objective function for the observed variables by means of a mixed sparse causal inference, which is suitable for both continuous observed variables and discrete observed variables, using the observed data under a constraint of directed acyclic graph, to estimate causality among the observed variables, in combination with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eder  et al (US 2016/0196587) teaches an automated method, non-transitory computer-readable storage device and system for developing predictive models including predictive causal models and using said models to develop a personalized context for use in advertising, configuring, offering, producing, and/or delivering offerings that are appropriate to the context of a specific individual, group or organization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/Primary Examiner, Art Unit 2122